DETAILED ACTION
This Office Action is responsive to the amendment filed on 6/14/2022.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings were received on 6/14/2022.  These drawings are accepted.

Claim Rejections - 35 USC § 103
Claims 1 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Koichi, JP2007145986.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference (for claims 1, 5-14).
Regarding the amendment to claim 1: As discussed in the previous Office Action, Koichi discloses the production of a curable rubber composition comprising natural rubber, a vulcanizing agent, and diethylene glycol, corresponding to the claimed polyol. Koichi further teaches that the prior art composition comprises 5 to 50 phr silica and that the amount of polyol is 5 to 17% by weight relative to the amount of silica (page 2, lines 3-6). Based on these numbers, it is calculated that the prior art composition contains 0.25 to 8.5 phr polyol, overlapping the claimed range (for claim 1). The prior art composition is vulcanized at a temperature in the range of 135 to 150 °C (for claim 15) (page 5, lines 35-38).
Koichi does not particularly point to the production of a composition comprising the claimed amount of polyol.
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages"; see In re  Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (MPEP § 2144.05). The range disclosed by the prior art overlaps the claimed range. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to prepare a composition comprising the claimed amount of each component in view of the teachings of Koichi.

Claims 1, 5-8, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson et al, US5354793.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference (for claims 1-8, 10, and 12-14).
Regarding the amendment to claim 1: As discussed in the previous Office Action, Hudson discloses the production of a vulcanizable composition comprising EPDM, corresponding to the claimed elastomer; sulfur, corresponding to the claimed cross-linking agent; and polyethylene glycol, corresponding to the claimed polyol-based accelerator. Hudson teaches that the amount of polyethylene glycol in the prior art composition is in the range of 0.5 to 6.0 phr (column 3, lines 61-67). Hudson discloses curing the composition at 400 °F (i.e., about 204 °C) (Column 6, lines 1-7) (for claim 15).
Hudson does not particularly point to the production of a composition containing the claimed amount of polyol-based accelerator.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation"; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, it has been held that a prima facie case of obviousness exists where the claimed ranges and the prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP § 2144.05(I)).
As discussed above, Hudson teaches the production of a composition which contains the same components-i.e., an elastomer, a cross-linking agent, and a polyol-based compound-as the claimed composition. Additionally, note that the difference between the prior art upper limit for the amount of polyethylene glycol (6 phr) and the claimed lower limit (6.5 phr) is small-only 0.5 parts per 100 parts elastomer. Because the difference between the prior art value and the claimed value is so small, an ordinary artisan would reasonably expect that the properties of the prior art composition would not be materially different from those of the claimed invention. The burden is therefore shifted to applicant to provide evidence demonstrating the criticality of the claimed range.

Response to Arguments
Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive with regards to the rejections over Koichi and Hudson.
Regarding the rejection over Koichi, JP2007145986: Applicant argues that the prior art composition is required to contain a vulcanization accelerator which is not required by the claimed invention and therefore allegedly teaches away from the claimed invention.
As currently written, the instant claims recite a vulcanization mix comprising the recited components. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (MPEP § 2111.03(I)). The claims as currently written do not contain any language that would prohibit the inclusion of additional components; on the contrary, the claimed invention explicitly states that additional accelerators may be present in combination with the polyol (see dependent claim 14). Arguments that the prior art composition does not correspond to the claimed invention because it contains additional compound(s) therefore are not persuasive. So long as the prior art composition contains the recited components in the recited amount, the inclusion of additional, unrecited compounds in the composition of Koichi does not differentiate between it and the claimed invention. 
Furthermore, in response to applicant’s argument that the prior art teaches away from the claimed invention, it is noted that Koichi states the following (page 1, 4th paragraph).

    PNG
    media_image1.png
    150
    681
    media_image1.png
    Greyscale

Note point (3), which specifically teaches that composition contains diethylene glycol. The prior art therefore does not teach away from the claimed invention as alleged by applicant; to the contrary, Koichi explicitly teaches the production of a composition comprising an elastomer, a vulcanizing agent, and diethylene glycol, corresponding to the claimed polyol.
Applicant argues that the prior art does not teach the use of the polyol as an accelerator. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant; see In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). As noted above, the prior art composition is explicitly required to contain a polyol. Contrary to applicant’s argument, it is not required that the prior art teach the addition of this component in order to achieve the same effect as desired by applicant.
As noted earlier in this Action, a prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed in the prior art; see In re Wertheim, In re Woodruff, In re Peterson. The prior art range for the amount of polyol overlaps the range recited in the instant claim. Contrary to applicant’s argument, the prior art is not required to recognize the criticality of the claimed range to establish a prima facie case of obviousness; rather, the burden is on applicant to provide evidence to demonstrate the criticality of the claimed range (MPEP § 716.02(d)).
Regarding the rejection over Hudson, US5354793: Applicant argues that the prior art composition is required to contain compounds not recited in the instant claims; applicant further argues that the disadvantages of these compounds are discussed within the instant specification.
In response, applicant’s argument is not persuasive because the claims do not contain any limitations and/or language that would prohibit the inclusion of the accelerators taught by Hudson. As noted earlier in this Action, the claims are written using the transitional term “comprising” which is open language and does not exclude additional, unrecited components; see Mars Inc. v. H.J. Heinz Co. cited earlier in this Action. Furthermore, the claimed invention explicitly states that additional accelerators may be present in combination with the polyol (see dependent claim 14). The mere presence of additional components in the prior art composition therefore does not distinguish it from the claimed invention. 
Applicant argues that the prior art does not teach the use of polyethylene glycol as an accelerator; however, as discussed above, it is not necessary for the prior art to teach the use of polyethylene glycol combination to achieve the same advantage or result discovered by applicant; see In re Kahn cited earlier in this Action. The prior art teaches the use of polyethylene glycol as an activator; it therefore would have been obvious to include it in the prior art composition for the purpose that Hudson teaches it is used.
Regarding the allegedly unexpected results: Applicant argues that neither of the cited references teaches the claimed invention because it allegedly yields unexpected results. Applicant cites examples 2 and 4 from the specification as evidence of the allegedly unexpected results.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range; see In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP § 716.02(d)).
As reported in the instant specification, the compositions of Example 2 were all prepared using 100 parts of a 70/30 blend of styrene/butadiene rubber and butadiene rubber, 1.818 part sulfur, and 10 parts glycerol. In contrast the claimed invention generically recites the use of any elastomer, any cross-linking agent, and a polyol chosen from a list of 10 recited species. The specific compounds disclosed by the example are not commensurate in scope with the broad range of compounds that fall within the generic terms used to define the claimed invention. Similarly, the example is not commensurate in scope with claims with regards to the fact that the claimed invention can contain any amount of crosslinking agent. Additionally, note that the composition of the cited examples contain many components in addition to the required elements-i.e, activators like ZnO and stearic acid, conventional accelerators such as DPG, etc. It is unclear whether the allegedly unexpected results can be obtained from compositions that do not contain these additional components. Example 2 therefore is not commensurate in scope with the claims. With regards to example 4, the examiner notes that the specification does not provide information regarding the compounds and their amounts in preparing the measured compositions (see specification 0084-0085). It therefore cannot be determined whether the compositions of Example 4 are commensurate with the scope of the claims.
Applicant can rebut a prima facie case of obviousness by showing that there are new or unexpected results relative to the prior art; see Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).
With regards to example 2, the examiner notes that there are no comparative examples wherein the polyol is present in an amount outside the claimed range; rather, the comparative examples are reported to contain 0 parts of a polyol. As discussed above and in the previous Action, however, both Koichi and Hudson disclose compositions which contain a polyol. Furthermore, note that the compositions of applicant’s examples 2 and 4 were all prepared using glycerol as the polyol. No evidence has been cited with regards to the use of diethylene glycol, as taught by Koichi, or polyethylene glycol, as taught by Hudson. Applicant’s cited examples therefore do not compare the claimed invention to the closest prior art. Applicant argument that the claimed invention yields unexpected results therefore is not persuasive.
Applicant’s arguments with respect to the rejection over Shiratsuchi et al, US3733284, have been fully considered and are persuasive.  The rejection has been withdrawn in view of the amendment to the independent claim. 
Applicant’s arguments with respect to the rejection over Jose et al, published in International Journal of Polymeric Materials and Polymeric Biomaterials vol. 27 (1995), have been fully considered and are persuasive.  The rejection has been withdrawn in view of the amendment to the independent claim. 
Applicant’s arguments with respect to the rejection over Lukich et al, EP1007376, have been fully considered and are persuasive.  The rejection has been withdrawn in view of the amendment to the independent claim. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765  

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765